                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES FRANCIS O’MALLEY, III                                   Case No. 19-cv-03872-EJD

                                   8           Petitioner,
                                                                                                       ORDER STAYING
                                   9             v.                                                    EXECUTION OF DEATH
                                                                                                       SENTENCE AND
                                  10     RONALD DAVIS, Warden, San Quentin State Prison,               REFERRING THE MATTER
                                                                                                       TO THE SELECTION
                                  11           Respondent.                                             BOARD FOR SUGGESTION
                                                                                                       OF APPOINTED COUNSEL
                                  12
Northern District of California
 United States District Court




                                  13
                                              Petitioner James Francis O’Malley, III, having been sentenced to death, has filed a request
                                  14
                                       for appointment of counsel and for a stay of the execution of his death sentence. Pursuant to
                                  15
                                       Habeas Local Rules 2254-25(a), (b), and (c), IT IS ORDERED that:
                                  16
                                              Petitioner’s request for a stay of execution pending the final disposition of the proceedings
                                  17
                                       in this Court is GRANTED. Accordingly, all proceedings related to the execution of Petitioner’s
                                  18
                                       sentence of death, including preparation for execution and the setting of an execution date, are
                                  19
                                       hereby stayed pending the final disposition of the present action.
                                  20
                                              Petitioner’s request for appointment of counsel is GRANTED. This case is referred to
                                  21
                                       the Court’s Selection Board for the recommendation of qualified counsel to represent Petitioner
                                  22
                                       in these proceedings.
                                  23
                                              The Clerk shall immediately notify by telephone Ronald Davis, Warden of San
                                  24
                                       Quentin State Prison, that petitioner’s execution is stayed by order of this Court. The Clerk shall
                                  25
                                       also serve a certified copy of this order upon petitioner, James Francis O’Malley, III, and serve the
                                  26
                                       following electronically: respondent, Ronald Davis, Warden of San Quentin State Prison; the
                                  27
                                       Clerk of the Santa Clara County Superior Court; Nanette Winaker, Deputy Attorney General of
                                  28
                                   1   the State of California; Jeffry Rosen, District Attorney of Santa Clara County; and Joseph

                                   2   Schlesinger, Executive Director of the California Appellate Project, San Francisco, who is also a

                                   3   representative of the Northern District Selection Board.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 5, 2019

                                   6

                                   7
                                                                                                   EDWARD J. DAVILA
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
